Citation Nr: 9934465	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  97-34 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral ankle 
disabilities.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a right knee disorder, on a secondary basis.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to August 
1980.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal of a November 1997 decision by 
the Department of Veterans Affairs (hereinafter VA) regional 
office in Jackson, Mississippi (hereinafter RO).


FINDINGS OF FACT

1.  There is no medical evidence showing a nexus between the 
veteran's current bilateral ankle disabilities and his 
military service or any incident therein.

2.  Service connection is in effect for postoperative 
residuals, medial meniscectomy involving the left knee, 
currently evaluated as 10 percent disabling.

3.  The veteran's claim for entitlement to service connection 
for a right knee disorder, on a secondary basis, was denied 
by an unappealed rating decision dated in February 1996.

4.  Additional evidence received subsequent to the rating 
decision in 1996 includes private medical records, VA medical 
records, and the testimony of the veteran at personal 
hearings.

5.  The additional evidence with regard to the veteran's 
claim to reopen his claim of entitlement to service 
connection for a right knee disorder, on a secondary basis, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.

CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
bilateral ankle disabilities is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  Evidence submitted since the unappealed February 1996 RO, 
which denied service connection for a right knee disability 
on a secondary basis, is new and material, and therefore, the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104, 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Bilateral Ankle Disabilities

Factual Background

The veteran's service entrance examination dated in February 
1979 was negative for any findings or complaints of an ankle 
disorder.  His service medical records reveal complaints of 
right ankle pain in October 1979.  On examination, the right 
ankle was swollen with pain on palpation.  The impression was 
right ankle ligament strain.  The veteran's service 
separation examination, dated in July 1980, found no 
abnormalities of the ankles.  

Of record are VA examination reports and VA and private 
medical records pertaining to evaluations and treatment for 
various disorders from 1980 to 1998.  These records show 
records that in September 1986 he was seen at VA outpatient 
treatment, noted that the veteran complained of pain in the 
ankles.  When seen in November 1986, there was no swelling of 
the ankles and range of motion was noted as within normal 
limits.  

Private medical records dated in June 1993 reported 
complaints of bilateral foot and ankle pain.  The veteran 
provided a history of spraining both ankles in 1969.  The 
diagnoses included synovitis of both ankles.  X-rays of the 
right ankle showed no evidence of a recent fracture or 
dislocation.  Mild deformity with marginal cystic changes and 
bony spurring of the talus and navicular bone indicated 
possible old traumatic changes or possible aseptic necrosis 
of the navicular bone.  Subsequently he was treated 
intermittently for complaints regarding his ankles.  In 
November 1993 the impression was synovitis.  

He was evaluated at a private facility in January 1995, for 
soreness of the left ankle.  X-rays indicated osteoarthritic 
changes and narrowing of the tarsal joint.  There was a 
deformity and small navicular bone suggesting an old fracture 
or traumatic change.  He was seen in May 1997.  At that time 
he indicated that he had injured his ankles in 1968 or 1969 
while playing basketball.  Since that time, he reported that 
his ankles had hurt "off and on."  On examination of the 
ankles, point tenderness was shown and a palpable prominence 
about the talonavicular area was found, bilaterally.  X-rays 
of both ankles indicated very prominent changes at the 
talonavicular joint.  An examination of the ankles in June 
1997 revealed mild loss of ankle motion, bilaterally.  It was 
noted that the veteran had virtually no subtalar motion.  His 
foot was reported as in a plantar grade position.  Tenderness 
to palpation anterior or distal to the ankle joint and over 
the talonavicular joint was found.  X-rays revealed an old 
collapse of the naviculars, bilaterally, with dorsal 
subluxation of the dorsal half of the navicular.  The 
examiner concluded that this appeared to be secondary to old 
Kohler's disease with secondary degenerative changes.  A 
computerized tomography scan showed apparent old fractures or 
fragmentation of his naviculars, bilaterally.  VA outpatient 
treatment records in July 1997, reported complaints of pain 
in both ankles and feet.  The private medical records show 
that in August 1997, the veteran underwent a right midfoot 
fusion.  He subsequently received follow-up treatment at VA 
and private facilities.

The veteran testified at a personal hearing before the RO in 
May 1998, that he had a bilateral ankle disability prior to 
service, but his military training aggravated this 
disability.  In addition, the veteran testified before the 
Board at a video hearing in November 1998, that he had been 
issued a brace for his right foot.  The veteran again 
testified that he injured his ankles prior to service 
entrance, and that it was his belief that military service 
aggravated the preexisting injury.  He stated that while in 
service he had soreness in his ankles and feet.  

A VA examination conducted in November 1998 found mild 
swelling on the right ankle.  VA x-rays, dated in November 
1998, indicated a previous surgical fusion of the intertarsal 
joint and the first tarsometatarsal joint.  The appearance of 
the area of 
the surgery was satisfactory.  There was minimal soft tissue 
swelling over the ankle joint.  The clinical diagnoses 
included probable degenerative joint disease of the right 
ankle.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131 (West 1991).  
Service connection may also be granted for a chronic disease, 
i.e. arthritis or ulcers, which is manifested to a degree of 
10 percent disabling within one year following service. 38 
U.S.C.A. § 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. § 
3.307, 3.309 (1999).

A claimant is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed before 
service will rebut the presumption. 38 U.S.C.A. §§ 1111, 1137 
(West 1991).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306 (1998).

The law provides that "a person who submits a claim for 
benefits under a law administered by the [VA] shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a).  Establishing a 
well-grounded claim for service connection for a particular 
disability requires more than an allegation that the 
disability had its onset in service or is service-connected; 
it requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498 (1995); see 
also 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Derwinski, 5 Vet.App. 91, 92-93 (1993).  For 
some factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  

In this regard, the veteran's service entrance examination 
dated in February 1979 was negative for any findings or 
complaints of an ankle disorder.  The treatment records 
likewise contain no reference to a left ankle disability.  He 
was seen on one occasion, October 1989, for a right ankle 
ligament strain.  However, the separation examination showed 
no abnormality relative to the ankles.  Additionally, the 
first postservice indication of ankle problems was in 1986, 
several years after service.

The veteran has not submitted any competent medical evidence 
nor is there any competent medical evidence of record, which 
establishes a nexus or link between the veteran's current 
bilateral ankle disorder and his military service, directly, 
presumptively, or by aggravation.   As previously set forth, 
the Court requires that such a relationship exist in order to 
have a well-grounded claim.  See Caluza, supra.  

As there is no competent medical evidence that provides the 
required nexus between military service and any current ankle 
disorders, service connection for bilateral ankle 
disabilities is not warranted. 

II.  Right Knee Disorder

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. § 3.303, 3.304 (1999).  Pertinent 
regulations provide for a grant of secondary service 
connection where a disability is determined to be proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310 (1999).  

Further, in Allen v. Brown, 7 Vet.App. 439 (1994) (en banc), 
the United States Court of Appeals for Veterans Claims 
(hereinafter Court) held that where service connection is 
sought on a secondary basis, service connection could be 
granted for a disability which was not only proximately due 
to or the result of a service-connected condition, but could 
also be granted where a service-connected disability had 
aggravated a nonservice-connected disability, with 
compensation being paid for the amount of disability which 
exceeded "the degree of disability existing prior to the 
aggravation."  

Service connection is in effect for postoperative residuals, 
medial meniscectomy involving the left knee, currently 
evaluated as 10 percent disabling.

The evidence considered at the time of the unappeased rating 
decision in February 1996, included the veteran's service 
medical records and VA medical records.  The veteran was seen 
at sick bay in March 1980 for tightness in the leg or leg 
cramps due to a 13 mile march.  On examination, stiffness 
behind the right knee was reported, as well as pain on 
straightening the leg.  The impression was muscle tightness 
or possible strained tendon.  The service medical records 
report no further findings or complaints of a right knee 
disorder.  The veteran did undergo a meniscectomy on the left 
knee in May 1980.  The veteran's service separation 
examination conducted in July 1980 was negative for any right 
knee abnormalities.

A VA examination was conducted in February 1996.  At that 
time, the veteran stated that his right knee was 
intermittently symptomatic, with no particular problems.  He 
reported that in 1993, both legs gave way spontaneously and 
without warning.  X-ray of the right knee found no osseous or 
articular abnormalities demonstrated.  The examiner stated 
that the examination of the right knee was essentially 
unremarkable, with no evidence of instability.  A 
neurological evaluation found no neurological problem.

In February 1996, the RO denied the veteran's claim of 
entitlement to service connection for a right knee disorder 
on a secondary basis. At that time it was determined that 
there was no evidence of a chronic right knee disorder found 
during the recent VA examination.  The veteran was notified 
of that decision and of his appellate rights.  He did not 
appeal that decision.  Therefore, that decision is final.  38 
U.S.C.A. § 7105.  However, the veteran may reopen his claim 
by submitting new and material evidence.  38 U.S.C.A. §§  
5108, 7105; 38 C.F.R. § 3.104.  

Section 3.156(a) provides,

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156 (final emphasis added).  In Fossie v. West, 
the Court stated,

[38 C.F.R. § 3.156] provides for a 
reopening standard which calls for 
judgments as to whether new evidence (1) 
bears directly or substantially on the 
specific matter, and (2) is so 
significant that it must be considered to 
fairly decide the merits of the claim.

Fossie v. West, 12 Vet. App. 1, 4 (1998).

The evidence received since the unappealed February 1996 
decision includes VA and private medical records covering a 
period of treatment from 1981 to 1998 These records show that 
the veteran was seen at a VA outpatient clinic in September 
1986, that report complaints of knee pain. Private medical 
records dated in June 1993, reported complaints of swelling 
and pain in the right knee.  The impression was 
chondromalacia patella.  X-rays revealed mild osteoarthritic 
changes.  He was evaluated at a private facility in May 1997, 
for right knee pain.  X-rays of the right knee showed well-
preserved joint spaces.  The impression was rule out right 
medial meniscus.  He continued to receive treatment for right 
knee complaints.  A private medical report in June 1997, 
noted that a magnetic resonance imaging scan showed a 
horizontal cleavage tear of the entire medial meniscus with a 
moderately sized Baker's cyst. 

The veteran testified at a personal hearing before the RO in 
May 1998, that a private physician told him that his right 
knee disorder was due to his left knee, as he had to put more 
weight on his right leg.  VA outpatient treatment records in 
September 1998 and October 1998, reported that the veteran 
complained of bilateral knee pain.  

During VA examination conducted in November 1998, the veteran 
complained of instability and pain in the right knee.  The 
examination showed found well-healed surgical scars on both 
knees.  The right knee had severe to moderate crepitation, 
with no instability.  The drawer sign and Lachmann's test 
were negative.  He was able to squat on the floor and rise 
without any assistance.  Range of motion in both knees were 
within normal limits.  The impression was degenerative joint 
disease of both knees status post surgery in both knees. 

The veteran also testified before the Board at a video 
hearing conducted in November 1998.  He stated that he 
favored his right knee over his left knee, and although a 
private physician previously stated that his right knee 
disorder was due to his left knee disorder, the physician 
would not now give a statement as to that effect.  He 
testified that when he had surgery on his right foot he also 
had surgery on his right knee,

To summarize, the February 1996 rating decision was based in 
part on the fact that there was no current evidence of a 
chronic right knee disability.  The Board finds the evidence 
submitted since the final denial in February 1996 bears 
directly or substantially on the specific matter, and are is 
so significant that they must be considered to fairly decide 
the merits of the claim, as the evidence now shows a chronic 
right knee disorder.  Accordingly, it is the Board's judgment 
that this evidence is new and material and the veteran's 
claim of entitlement to service connection for a right knee 
disorder is reopened. 


	ORDER

The claim of entitlement to service connection for bilateral 
ankle disabilities is denied.  New and material has been 
submitted to reopen the veteran's claim of entitlement to 
service connection for a right knee disorder on a secondary 
basis, and to that extent only, the appeal is granted.  


REMAND

As indicated above, the Board has determined that new and 
material evidence has been received with regard to the 
veteran's claim of entitlement to service connection for a 
right knee disorder, and that the claim has accordingly been 
reopened.  In Elkins v. West, 12 Vet. App. 209 (1999), Court 
held that in making a determination as to whether new and 
material evidence has been submitted to reopen a previously 
denied final decision, a three-step process is required.  It 
must first be determined whether new and material evidence 
has been submitted.  If new and material evidence has been 
submitted, then the Secretary must determine whether, the 
claim is well grounded pursuant to 38 U.S.C.A. § 5107.  If 
the claim is well grounded, the merits of the claim will be 
evaluated after the duty to assist under 38 U.S.C.A. § 5107 
has been fulfilled  See Bernard v. Brown, 4. Vet. App. 384 
(1994).

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).

Unless a claim is well grounded, the VA does not have an 
obligation to assist the veteran in the development of 
evidence pertinent to his claim.   However, the VA may obtain 
records in its constructive possession, such as VA medical 
records. 

Accordingly, the case is remanded to the RO for the following 
actions:

1.  The RO should send the veteran and 
his representative a letter describing 
the evidence needed to establish a well-
grounded claim for service connection for 
a right knee disorder, secondary to his 
service-connected left knee disorder.  
Such evidence would include a medical 
opinion relating the right knee to the 
veteran's service-connected left knee 
disorder, to include aggravation.  The 
veteran and his representative should be 
given an appropriate amount of time to 
respond.  He should be asked to identify 
any current treatment he has received 
from VA facilities for his right knee or 
left knee disability, which are not on 
file.  The RO should then obtain these 
records.

2.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the issue in appellate 
status, to include consideration of 
Elkins v. West, 12 Vet. App. 209 (1999).  

4.  If the benefit sought is not granted, 
the veteran and his representative should 
be furnished with a Supplemental 
Statement of the Case, and opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

 

